                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA
                                   COLUMBIA DIVISION

 Eric Alan Sanders,                                       Civil Action No. 3:19-cv-2511-CMC

                              Plaintiff,
                 vs.                                           OPINION AND ORDER

 Julianna Michelle Childs, Paige Jones
 Gossett, Jane Doe, and John Doe,

                              Defendants.

        This matter is before the court on Plaintiff’s motion to alter/amend pursuant to Fed. R. Civ.

P. 59(e).    ECF No. 26.        Plaintiff argues several grounds for amendment: (1) the court

misunderstood his request for a three-judge panel, which should be granted under 42 U.S.C. §

12117(a); (2) pattern and practice claims are not limited to employers or former employers, and so

his claim should be allowed to proceed; (3) Judges Childs and Gossett should not receive absolute

judicial immunity; (4) the court should not have adopted the Magistrate Judge’s Report because it

misconstrued his claims; (5) the court should include a ruling that the United States waived

sovereign immunity; (6) the court should rule all litigants proceeding under § 12117(a) “have a

right to pursue a federal suit on all claims raised . . . and that no Magistrate or District Judge has

the authority to deny this right. . . .” Id.

        The Fourth Circuit Court of Appeals has interpreted Rule 59(e) of the Federal Rules of

Civil Procedure to allow the court to alter or amend an earlier judgment: “(1) to accommodate an

intervening change in controlling law; (2) to account for new evidence not available at trial; or (3)

to correct a clear error of law or prevent manifest injustice.” Becker v. Westinghouse Savannah

River Co., 305 F.3d 284, 290 (4th Cir. 2002) (quoting Pac. Ins. Co. v. Am. Nat’l Fire Ins. Co., 148
F.3d 396, 403 (4th Cir. 1998)). “Rule 59(e) motions may not be used, however, to raise arguments

which could have been raised prior to the issuance of judgment, nor may they be used to argue a

case under a novel theory that the party had the ability to address in the first instance.” Pac. Ins.

Co., 148 F.3d at 403. Relief under Rule 59(e) is “an extraordinary remedy which should be used

sparingly.” Id. (internal marks omitted). “Mere disagreement does not support a Rule 59(e)

motion.” Becker, 305 F.3d at 290 (quoting Hutchinson v. Stanton, 994 F.2d 1076, 1082 (4th Cir.

1993)).

          Plaintiff appears to argue manifest injustice would occur if his Rule 59(e) motion is not

granted. However, his motion does not meet this standard. The Report and this court’s previous

Order explained why the relief Plaintiff seeks is not available. Merely because Plaintiff disagrees

with these rulings does not mean they require alteration.

          Plaintiff is not entitled to a three-judge panel under either 42 U.S.C. § 2000e-6b or §

12117(a), which refers to § 2000e-6b. Judges Childs and Gossett have absolute judicial immunity,

despite Plaintiff’s arguments to the contrary, and this court cannot waive that immunity or find it

does not apply in this case, because the actions Plaintiff alleges violate his rights were directly

related to the administration of his previous employment cases. Plaintiff appears to allege Judges

Childs and Gossett were involved in discrimination by not allowing his employment related claims

to move past the pleadings stage, and thereby were involved in keeping him from employment.

However, these claims are subject to absolute judicial immunity as related to his previous civil




                                                  2
cases and the judges’ judicial functions therein. 1 The court notes judicial immunity is different

from sovereign immunity, as Plaintiff attempts to “extend” the waiver of sovereign immunity in §

2000e-6b to “the judicial branch and federal judges and magistrates.”

       Plaintiff’s arguments conflate separate issues, are unavailing, and fail to meet the standard

required for a Rule 59(e) motion. Accordingly, the motion (ECF No. 26) is denied.

       IT IS SO ORDERED.

                                                             s/Cameron McGowan Currie
                                                             CAMERON MCGOWAN CURRIE
                                                             Senior United States District Judge
Columbia, South Carolina
October 7, 2019




1
  Further, the court regularly reviews pro se complaints for viable claims when the pro se litigant
is proceeding under 28 U.S.C. § 1915 (as Plaintiff was), which allows a litigant to proceed
without paying the filing fee for his case. See § 1915(e)(2)(B)(i), (ii).

                                                 3
